Citation Nr: 1452201	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated 50 percent.

2.  Entitlement to a compensable rating for tension headaches.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was previously before the Board in July 2012, when the issues on appeal were remanded for additional development. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates deficiencies in most areas.

2.  The Veteran's headaches do not cause characteristic prostrating attacks.

3.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not higher, for PTSD, for the entire period on appeal, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a compensable rating for tension headaches are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).
3.  The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2003, December 2006, February 2007, April 2007, and February 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Veteran seeks an increased rating for service-connected PTSD.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014). 

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health and illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).

The evidence for consideration in this case includes VA examination reports, VA treatment records, private treatment records, Social Security Administration (SSA), and lay statements.  This appeal stems from the claim for an increase in the disability rating of the Veteran's service-connected PTSD.  Therefore, the relevant question is the state of disability beginning one year prior to November 2006, the date that the Veteran filed the claim for increase. 38 C.F.R. § 3.400 (2014).

At a January 2007 VA examination, the Veteran reported that he had been attending both group and individual therapy; took medication for PTSD; attempted suicide once as a child after being beaten by his stepfather; experienced anger issues, including fighting with his girlfriend and strangers in public places, such as a grocery store parking lot; had to retire early from the Post Office due to irritation and arguments with his co-workers; experienced anger, rage, isolation, sadness, and nightmares; felt hopeless; and felt detached and only able to love one person.  The Veteran reported that he enjoyed living alone in the mountains due to his anger, rage, and difficulty of getting along with others.  He reported not having any friends, and living with his girlfriend, car, and pet fish.  He also stated that he abused his recent girlfriend.

The examiner reported that the Veteran had a history of polysubstance abuse.  The examiner stated that the Veteran was casually dressed, bearded, and wore muddy shoes.  His eye contact was fair to poor.  He had a mild decrease in kinetics.  His speech was normal.  His thought process was normal.  He had a somewhat flattened affect.  Memory was somewhat impaired.  He was oriented and was able to complete his activities of daily living, but endorsed taking a long time accomplishing tasks.  The examiner stated that the Veteran lacked a structure and social support, which affected his depression negatively.  The examiner noted that the Veteran's GAF, a 55 in December 2006, was more accurately a 48 at the time of the examination. 

The examiner concluded by agreeing with the Veteran that the Veteran was unable to hold down competitive employment due to PTSD symptoms.  The examiner also reported that the Veteran experienced significant side-effects from medications, such as being too impaired to drive, which had an impact on both his social and occupational functioning.   

In a February 2007 letter, the Veteran's girlfriend stated that the Veteran used to get into arguments at work frequently; that he was angry and depressed; that he had to retire due to issues at work and stress with work; that he was withdrawn and did not want to watch TV or go to the movies; that he woke up upset at night from nightmares about Vietnam; that he over-ate to compensate for his feelings; that retiring had made him more depressed and short-tempered; that he lacked interest in socializing with others; and that they did not have a sex life.

Another February 2007 letter from long-time former co-worker confirmed that the Veteran experienced intolerance and anger-management issues; that the Veteran had problems with co-workers, management, and customers; that his co-workers were afraid of his anger outbursts; and that management forced the Veteran to attend anger-management classes. 

A November 2008 note from the Veteran's former supervisor attested to the fact that the Veteran had to retire early because of problems getting along with others at work. 

At a February 2009 VA examination, the Veteran stated that he continued to have abusive relationships characterized by pushing and shoving others, including his girlfriend; having flashbacks and nightmares; having trouble getting along with others; having problems sleeping; experiencing anger and irritability; engaging in avoidance behaviors; experiencing constant vigilance; and having side-effects from psychotropic medications, such as shaking, irritability, and jumpiness.  The Veteran reported having friends, though only Veterans, and retiring early due to anger issues at work.  

The examiner noted that the Veteran was dressed casually; appeared anxious; that his eye contact was fair; that his speech and thought processes were normal; that he denied hallucinations, delusions, or homicidal or suicidal ideation; and that his affect was sad and teary.  The examiner assigned the Veteran a GAF of 44 and opined that the Veteran's clinical status had declined mildly since the last VA examination.

An August 2012 VA examiner opined that the service-connected PTSD rendered the Veteran unable to secure and maintain employment in his chosen field of postal work, as his depressive symptoms negatively affected his persistence and pace, his anger outbursts and chronic irritability interfered with his ability to appropriately maintain professional relationships, and his energy level was decreased secondary to depressed cognition and fluctuating sleep quality.   The examiner also opined that other areas of work might be more feasible for the Veteran to undertake, such as work that allowed him to be around fewer people.   

The Veteran's VA treatment records from November 2006 to June 2009 show that he reported experiencing anxiety, flashbacks, and panic; being depressed; retiring early from his job at the Post Office due to anger and issues with concentration; ongoing substance abuse; having trouble sleeping; being angry and irritated; and preferring to isolate.  In June 2009, the Veteran reported that he was helping organize a Veterans organization golf tournament and experienced stressed related to that.  The Veteran was assigned a GAF score from 45 to 55.  He consistently denied suicidal or homicidal thoughts or ideation.

In the statements compiled by the Social Security Administration (SSA), both the Veteran and his girlfriend attested to the fact that he was angry and depressed; stayed in bed for large parts of the day; performed minimal tasks around the house, such as self-feeding or feeding the pets; watched TV all day until 2:00 a.m.; had sleeping difficulties and on-going thoughts about the Vietnam war; had difficulty self-grooming and forgot to groom; had to be reminded by his girlfriend to perform his daily activities, including getting dressed, showering, feeding the pets, and taking his medication; lost direction and focus easily; visited with other Veterans about four times a month; and had trouble managing his finances. The Veteran reported feeling like his life was increasingly spiraling out of control and he was a passive participant in it.   

The Board finds that the Veteran is entitled to a disability rating of 70 percent, but not higher, for the entire period on appeal for PTSD since November 2006, the date when he filed a claim for an increased rating.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.   The Veteran reported experiencing a depressed mood, severe sleep disturbances, anger and irritability (to the point of physical confrontations with others, including his girlfriend and strangers), apathy, lack of interest and difficulties in motivation, intrusive thoughts, hypervigilance, mistrust of people, lack to energy, staying in bed for most of the time, and sadness during the entire period on appeal.  While the Veteran has been able to occasionally socialize with other Veterans, he has also reported feeling mistrustful of others and uneasy in social situations, preferring to isolate himself.  While the Veteran has reported socializing with others and had a live-in girlfriend, he also has stated that he liked living in the mountains, where he was able to isolate. 

The Board acknowledges that the Veteran's GAF scores varied from 45 to 55 during the period on appeal.  While a score of 45 indicates that the Veteran experienced serious symptoms, and a score of 55 indicates that he experienced average symptoms, the Board notes that the Veteran's symptoms overall resulted in occupational and social impairment with deficiencies in most areas.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 70 percent disability rating.  Therefore, the 70 percent rating shall be assigned to the Veteran for the entire period on appeal.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 70 disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is an occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.  The Board has particularly considered the severity of the Veteran's anger issues in determining that a 70 percent rating is warranted for the entire period on appeal.  That symptom has been shown to be present during the entire period on appeal.

Consideration has been given to assigning a higher disability during the period on appeal, or for any part of that period.  However, there is no indication from the evidence of record that the Veteran has experienced total occupational and social impairment during the period under consideration.  The Board notes that the Veteran did not show such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  At all the examinations, the Veteran's speech and thought patterns were normal; he was well-oriented; his behavior was appropriate; and he was able to function independently.  While the Veteran stated that he preferred to be alone and mistrusted other, he has been able to socialize with other Veterans and with his girlfriend, whom he described as very supportive.  While the Veteran appeared to performed activities of daily living slowly and with reminders, he was able to feed, clothe, and bathe himself daily. While the Veteran did report some suicidal ideation on one occasion years ago, he denied suicidal ideation on all other occasions, and never endorsed homicidal ideation, or any suicidal plan or intent.  The Veteran has also never endorsed hallucinations or delusions.  Most importantly, the evidence does not show total social impairment, which is required to support a 100 percent rating.  Therefore, a higher rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work and function in the same work environment for over 19 years.  Therefore, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2014).



Increased Rating for Tension Headaches

The Veteran contends that the severity of his service-connected headaches warrants a higher disability rating.  This disability is currently rated as 0 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Diagnostic Code 8199 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2014).

The evidence for consideration in this case includes VA examination reports, VA treatment records, private treatment records, Social Security Administration (SSA), and lay statements.  This appeal stems from the claim for an increase in the disability rating of the Veteran's service-connected PTSD.  Therefore, the relevant question is the state of disability beginning in November 2006, the date that the Veteran filed his claim for increase.  38 C.F.R. § 3.400 (2014).

Diagnostic Code 8100 provides a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

Medical evidence in the case shows that the Veteran experiences daily headaches which require him to take medication.  The Veteran has reported on multiple occasions that he has daily severe headaches that make it impossible for him to get out of bed and do anything until the pain medication takes effect, and that even the medication does not make the headaches go away completely.  The Veteran has related that the on-going headaches last anywhere from a few hours to a few days.  

Private treatment records from November 2006 to October 2008 show that the Veteran was diagnosed with classic migraines, and treated with medications for them.  The physicians reported that the Veteran's headaches went on for days, and were pulsing, throbbing, moved from side to side, and were associated with some nausea and watering of the eyes.  A July 2008 treatment note started that the Veteran's headaches were daily and sometimes so severe that he was unable to get out of bed.

The Veteran underwent a VA examination for headaches in February 2007.  The examiner noted that the Veteran's headaches have gotten worse since the 2005 VA examination, and that the Veteran managed them with ibuprofen.  The Veteran reported that he had a continuous pressure headache, occurring bilaterally, which was severe and reduced slightly with medication. The Veteran denied any triggers, exacerbators, or alleviators, and related that he was able to work through them before he retired.  The examiner's impression was chronic daily headaches, likely worsened by rebound from constant ibuprofen use.  The examiner recommended a neurological consultation.  

A February 2009 VA examination noted that the Veteran stated that his headaches were worse when he was angry or stressed; that they were worse in the morning and decreased in intensity as the day progressed; that he did not feel sick and had no nausea or vomiting; that he was bothered by noise due both to his headaches and PTSD-related hypervigilance; that they were worse in dark light, as that reminded him of the forests in Vietnam; that he had no symptoms of cluster headaches and no visual or sensory disturbances; that he has never missed work due to the headaches; and that once every two weeks he had to stay in bed due to the severity of his headache.  The examiner opined that the Veteran had tension headaches and had no symptoms suggestive of migraines.   

A May 2012 VA examination noted that the Veteran has been diagnosed with migraine headaches since 1968.  The examiner noted that the Veteran described his headaches as affecting the posterior occipital extending to the top, with a feeling of an ice pick through the eye, which were bilateral, but more frequent on the right.  The Veteran also related that his headaches lasted anywhere from a few hours to a several days; that medications had limited results; and that he has learned to live with the pain.  The examiner reported that the Veteran experienced sensitivity to light and sound, and noted that the Veteran did not have prostrating attacks of migraine headaches.  

In the statements compiled by the SSA, the Veteran attested to the fact that his daily headaches were so severe that stayed in bed for large parts of the day, waiting for the medication to take effect.

The Board acknowledges that that the medical evidence reflects a current diagnosis of migraine headaches.  Throughout the appeal period, the Veteran consistently asserted that his headaches were daily, severe, required bed rest, were incapacitating, and were only relieved by medication and rest for a period of hours.  Treatment providers described his headaches as persistent, severe, recurrent, and intense.  However, the preponderance of the evidence shows that he does not have characteristic prostrating attacks as envisioned by the schedule.  While the Veteran has stated that his headaches cause him to stay in bed, a medical professional who reviewed the claim in May 2012 found that he did not have characteristic prostrating attacks.  While other medical professionals have reviewed the claim and recited the Veteran's claims as to the severity of the attacks, they did not consider whether the attacks were prostrating within the meaning of the regulatory rating criteria.  Therefore, the Board finds that the May 2012 examination is the most persuasive evidence.

Upon consideration of the evidence, the Board finds that objective medical evidence of record is against a finding that the Veteran has characteristic prostrating attacks of migraines headaches.  The Board finds that the physician's findings are more persuasive as they can identify characteristic prostrating attacks because of their medical training and expertise.  Therefore, because the preponderance of the evidence is against the claim, a higher rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2014).   The record indicates that the Veteran has not been gainfully employed since 2006, although the Veteran was shown to be employed in 2008, he appeared not to have worked any days that year, missing 365 day of work due to illness.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for PTSD, rated 70 percent; traumatic brain injury, rated 40 percent; tinnitus, rated 10 percent; fragment wound in the right lower leg, rated 0 percent; residuals of shrapnel wound to the head, rated 0 percent; tension headaches, rated  percent; erectile dysfunction, rated 0 percent; partial loss of taste, rated 0 percent; and bilateral hearing loss, rated 0 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities make him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has had at least two jobs since separating from service in 1969.  From 1972 to 1986, he worked at and owned an antique store.  From 1986 to 2006, he worked at the United States Post Office as a mail carrier.  At least part of this time, he spent working on a part-time basis.  A May 2005 VA mental health examination noted that the Veteran was working on a 60 percent basis.  In 2008, he worked in consignment, but appeared to have missed 365 days of work that year due to illness.  The timeline for the Veteran's pre-1972 employment is unclear.  However, it is the character of the positions themselves that is germane to the issue on appeal. 

The Veteran has been provided multiple VA examinations addressing the effects of his service-connected disabilities on employability.  Not all of them addressed the combined impact of the Veteran's service-connected disabilities.  However, the record includes a description of the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.   

In A January 2007 VA examination conducted for the purpose of increasing the Veteran's PTSD rating, the examiner concurred with the Veteran that the Veteran was unable to hold down competitive employment.  

In August 2012 VA examinations to assess the impact of his service-connected disabilities on his employability, the examiner opined that the Veteran's migraine headaches, erectile dysfunction, fragment wound in the right lower leg, and residuals of shrapnel wound to the head did not limit him from obtaining physical or sedentary-type employment, as there was no functional impact with the diagnoses.  

Another August 2012 examination which assessed the Veteran's employability in regard to PTSD found that the service-connected PTSD rendered the Veteran unable to secure and maintain employment in his chosen field of postal work, as his depressive symptoms negatively affected his persistence and pace, his anger outbursts and chronic irritability interfered with his ability to appropriately maintain professional relationships, and his energy level was decreased secondary to depressed cognition and fluctuating sleep quality.   The examiner also opined that other areas of work might be more feasible for the Veteran to undertake, such as work that allowed him to be around fewer people.

VA and private treatment records show that the Veteran received on-going treatment, which included medication management, for his major PTSD and headaches.  Veteran often complained of moderate to severe headaches, which required daily doses of pain relievers, and required bed rest.  The Veteran also reported frequently being angry and irritable and in a bad mood, having difficulty interacting with others, and sometimes being involved in physical altercations with strangers, other Veterans whom he knew, and his girlfriend.  

Both treatment and lay statements attest to the fact that the Veteran had to retire early due to PTSD-related anger issues.  For example, a February 2007 letter from long-time former co-worker confirmed that the Veteran experienced intolerance and anger-management issues; that the Veteran had problems with co-workers, management, and customers; that his co-workers were afraid of his anger outbursts; and that the management forced the Veteran to attend anger-management classes.  A November 2008 note from the Veteran's former supervisor attested to the fact that the Veteran had to retire early because of problems getting along with others at work. 

The Board notes that the Veteran has been found disabled by the Social Security Administration (SSA) effective August 2006, with a primary diagnosis of affective/mood disorders and a secondary diagnosis of anxiety disorders.  In the statements compiled by the SSA, the Veteran attested to the fact that his PTSD symptoms and daily headaches were so severe that stayed in bed for large parts of the day.   
 
The VA examiners did not opine that the Veteran's symptoms caused total occupational or social impairment.  The examiners also did not opine as to what the Veteran could do in order to be employable, such as whether he would be capable of undergoing vocational training or was only qualified for sedentary office work.  The VA examiners who spoke directly to the Veteran's employability stated that he was able to work, with some restrictions, such as finding physical or sedentary employment with limited contact with people.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability rating, the rating specialist interprets medical reports in order to match the rating with the disability).  

With respect to the PTSD, the 70 percent disability rating alone demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, due to the PTSD.  38 C.F.R. § 4.130 (2014).  Moreover, the various VA examinations have noted moderate to severe occupational and social impairment due to PTSD.  The Veteran's on-going anger issues and the tendency to isolate himself and his decreased reliability and productivity suggest interference with occupational functioning.  With respect to the Veteran's headaches and traumatic brain injury, the 40 percent disability rating alone demonstrates that there is evidence frequent symptomatology.  The question is whether the occupational impairments due to service-connected PTSD, traumatic brain injury, tinnitus, and tension headaches prevent the Veteran from securing or following substantially gainful employment.  The Veteran's erectile dysfunction, fragment wound in the right lower leg, and residuals of shrapnel wound to the head are not considered in this matter because, according to the medical records, they do not have an impact on his employability.  
  
The Veteran's previous work experience appears to exclusively involve manual labor and working in the retail industry.  He has never held a sedentary or office-type job.  That is important because, according to the medical records and lay statements in the record, the Veteran is unable to perform manual or retail industry work, as he can no longer perform many of the functions necessary for that employment due to his PTSD and traumatic brain injury symptoms.  The Veteran is also unable to perform manual or retail industry work due to the symptoms related to PTSD, such as the Veteran's reliability, productivity, concentration, ability to interact with coworkers and supervisors, mood, and self-care, all of which are moderately to severely impaired. 

All the medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him physically, socially and occupationally.   The Veteran's graduation from a two-year degree program was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would make him able to maintain employment not requiring being around people, such as isolated sedentary office employment, or that he would be able to complete training leading to such employment.  According to the medical examiners, the Veteran is unable to work around and with people, which would preclude him from most sedentary jobs such as office work.  
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2014).  Coupled with his education, work experience, and employment history, which are all shown to be limited, his service-connected PTSD and tension headaches symptoms are shown to cause significant distress or impairment in the social, physical, and occupational in most areas.  Thus, resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to 70 percent rating, but not higher, for PTSD is granted.

Entitlement to a compensable rating for tension headaches is denied.

Entitlement to TDIU is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


